Title: From James Madison to John L. E. W. Shecut, 6 January 1818
From: Madison, James
To: Shecut, John L. E. W.


Sir
Montpellier Jany. 6. 1818
I duly recd. your favor of Dcr. 11. with a Copy of your “Essay on the yellow fever of Charleston.” I have perused it with pleasure; as valuable in my view for its facts, and interesting for its theoretic observations. I offer this tribute with a consciousness that that of better judges of Medical subjects will be more worthy of your acceptance. Permit me, to add to it my thanks for your polite attention, and a return of my friendly wishes
J. M.
